From:            Braunstein, Andrew
To:              Asher Hawkins; Casamento, Greg
Cc:              DeRose, R.J; Gregory Frank; Carol A. Lastorino; Marvin Frank; Goodin, Matthew; Aaron Easley; Fontenelli,
                 Christopher; "Morgan I. Marcus"; Shartle, Bryan; Amanda Gurman
Subject:         RE: Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) | Michelo et al v. NCSLT 2007-2 et al. (No. 18-cv-1781)
                 - Trusts" Discovery Issues
Date:            Wednesday, September 4, 2019 6:26:27 PM


Asher,

While we do have objections to your amended 30(b)(6) notice, which we will be serving shortly, we
are prepared to go forward with the deposition and will endeavor to prepare one or more witnesses
to provide testimony on the topics as reflected in the amended notice. As you know, the Trust
Defendants operate through various third-parties. We are still in the process of identifying who will
act as the Trust Defendants’ 30(b)(6) representative(s), as well as availability of the witness(es). We
will provide you with proposed dates by Tuesday, September 10.

Regarding the documents referenced in your email below, below is a link to a production containing
the document we understand to be the Schedule of Loans for the 2006-4 Trust:

https://lockelord.box.com/s/yhm62o3uchx8uhgnbddfl0hnoxumca0p

Please note that this production has been designated “CONFIDENTIAL” pursuant to the stipulated
protective order entered by the Court. A password to access the production will be provided shortly
under separate cover.

We are working on obtaining the other documents you’ve requested, and anticipate being able to
provide you with an update as to our progress also by Tuesday.

Best,

Andrew Braunstein
646-217-7879 Direct
andrew.braunstein@lockelord.com


From: Asher Hawkins <ahawkins@frankllp.com>
Sent: Tuesday, September 3, 2019 5:56 PM
To: Casamento, Greg <GCasamento@lockelord.com>
Cc: DeRose, R.J <RDeRose@lockelord.com>; Gregory Frank <gfrank@frankllp.com>; Carol A.
Lastorino <Carol.Lastorino@rivkin.com>; Marvin Frank <mfrank@frankllp.com>; Goodin, Matthew
<JMGoodin@lockelord.com>; Aaron Easley <aeasley@sessions.legal>; Fontenelli, Christopher
<Christopher.Fontenelli@lockelord.com>; Braunstein, Andrew
<Andrew.Braunstein@lockelord.com>; 'Morgan I. Marcus' <mmarcus@sessions.legal>; Shartle,
Bryan <bshartle@sessions.legal>; Amanda Gurman <Amanda.Gurman@rivkin.com>
Subject: RE: Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) | Michelo et al v. NCSLT 2007-2 et
al. (No. 18-cv-1781) - Trusts' Discovery Issues
Trust Defendants:

I’m writing to follow up about two sets of discovery issues that remain outstanding and must be
resolved immediately:

    1.       The Rule 30(b)(6) deposition(s).

         Please identify your corporate designee(s) soonest. We have revised our notice, and you
         have had ample time to digest it. If you feel another meet-and-confer is necessary, let us
         know now.

    2.       The additional unproduced documents identified in my August 20 email (see below).

         Again, we are open to a meet-and-confer on this.

The new discovery deadline set by the court on Friday is just a few weeks away. We are prepared to
begin the process for motions to compel, if necessary.

Yours,
Asher

____________
Asher Hawkins
FRANK LLP
370 LEXINGTON AVENUE, SUITE 1706
NEW YORK, N.Y. 10017
tel. 212 682 1852
fax. 212 682 1892
ahawkins@frankllp.com
www.frankllp.com

The information contained in this email is PRIVILEGED AND/OR CONFIDENTIAL and intended only for
the use of the individual or entity named above. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, copy, or distribution of this communication is strictly
prohibited. Frank LLP will accept no responsibility or liability in respect to this email other than to the
addressee. If you have received this communication in error, please immediately delete all originals,
copies and attachments from your system. Destroy all hard copies of it and please notify the sender
immediately by telephone or by return email.



From: Asher Hawkins
Sent: Wednesday, August 21, 2019 10:15 PM
To: Casamento, Greg <GCasamento@lockelord.com>
Cc: DeRose, R.J <RDeRose@lockelord.com>; Gregory Frank <gfrank@frankllp.com>; Carol A.
Lastorino <Carol.Lastorino@rivkin.com>; Marvin Frank <mfrank@frankllp.com>; Goodin, Matthew
<JMGoodin@lockelord.com>; Aaron Easley <aeasley@sessions.legal>; Fontenelli, Christopher
<Christopher.Fontenelli@lockelord.com>; Braunstein, Andrew
<Andrew.Braunstein@lockelord.com>; 'Morgan I. Marcus' <mmarcus@sessions.legal>; Shartle,
Bryan <bshartle@sessions.legal>; Amanda Gurman <Amanda.Gurman@rivkin.com>
Subject: RE: Bifulco et al. v. NCSLT 2004-2 et al. (No. 18-cv-7692) | Michelo et al v. NCSLT 2007-2 et
al. (No. 18-cv-1781) - Trusts' 30(b)(6)
All:

Attached is the revised Rule 30(b)(6) notice to the Trust Defendants, as well as a comparison
document showing changes to the previous version.

Best,
Asher

_________________
From: Asher Hawkins
Sent: Tuesday, August 20, 2019 1:07 PM
To: Braunstein, Andrew <Andrew.Braunstein@lockelord.com>; Gregory Frank
<gfrank@frankllp.com>
Cc: DeRose, R.J <RDeRose@lockelord.com>; Carol A. Lastorino <Carol.Lastorino@rivkin.com>;
Marvin Frank <mfrank@frankllp.com>; Goodin, Matthew <JMGoodin@lockelord.com>; Aaron Easley
<aeasley@sessions.legal>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>;
'Morgan I. Marcus' <mmarcus@sessions.legal>; Casamento, Greg <GCasamento@lockelord.com>;
Amanda Gurman <Amanda.Gurman@rivkin.com>; Kramer, Jeffrey <JKramer@lockelord.com>
Subject: RE: Bifulco et al. v. NCSLT 2004-2 et al., No. 18-cv-7692; Michelo et al v. NCSLT 2007-2 et al.,
No. 18-cv-1781

Trust Defendants:

We have identified additional documents that you have not produced:

        What you have produced contains numerous references to the “Special Servicing Agreement”
        dated March 1, 2009 and involving all National Collegiate Student Loan Trusts. (E.g.,
        NCSLT_000670, -722). Please produce this agreement.

        Your production contains the “Servicer Consent Letter” pertaining to Trust 2006-4. (See
        NCSLT_000650–61). Do such letters exist for some or all of the other three Trust
        Defendants? If yes, produce them.

        The 2006-4 Servicer Consent Letter and other documents in your production reference a
        “Schedule” of the loans held by and serviced for benefit of a Trust. (See NCSLT_000650,
        -000003, -000102, -111, -188, -195, 440, -449, -529). Please produce the schedules.

We would be happy to meet and confer about the above if it would be helpful.

Best,
Asher

____________
Asher Hawkins
FRANK LLP
370 LEXINGTON AVENUE, SUITE 1706
NEW YORK, N.Y. 10017
tel. 212 682 1852
fax. 212 682 1892
ahawkins@frankllp.com
www.frankllp.com

The information contained in this email is PRIVILEGED AND/OR CONFIDENTIAL and intended only for
the use of the individual or entity named above. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, copy, or distribution of this communication is strictly
prohibited. Frank LLP will accept no responsibility or liability in respect to this email other than to the
addressee. If you have received this communication in error, please immediately delete all originals,
copies and attachments from your system. Destroy all hard copies of it and please notify the sender
immediately by telephone or by return email.
